Citation Nr: 0728469	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  07-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for vertigo, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had reported active duty from October 1948 to 
October 1949, and from October 1950 to April 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO continued a 30 percent 
disability evaluation assigned to service-connected vertigo.  
During the course of the appeal, jurisdiction of the 
veteran's claims folder was transferred to the Newark, New 
Jersey RO.

Another issue developed for appellate consideration was 
entitlement to service connection for a bilateral hand 
disability.  By a June 2007 rating action, the RO granted 
service connection for residuals of crush injury of the left 
and right hands; a 10 percent evaluation was assigned to each 
hand.  Since the appeal was granted, the Board will not 
consider that issue in this decision.  Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

In a July 2007 statement to the Board, the veteran's 
representative indicated that the veteran wished to withdraw 
his request for a videoconference hearing before a Veterans 
Law Judge.  Thus, his request is deemed withdrawn.  38 C.F.R. 
§§ 20.702,  20.704 (2006).  

The veteran's representative also submitted additional 
evidence to the Board, which was accompanied by a waiver of 
initial RO review of such evidence.  See generally, 38 C.F.R. 
§ 20.1304 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a).  Failure to 
provide notice to the claimant of the evidence needed to 
substantiate the claim is ordinarily prejudicial to a 
claimant. 
Overton v. Nicholson, 20 Vet App 427 (2006).  The VCAA 
requires "a deliberate act of notification directed to 
meeting the requirements of section 5103, not an assemblage 
of bits of information drawn from multiple communications 
issued for unrelated purposes."  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

While VA sent a VCAA notice letter to the veteran on un-
related issues (i.e., service connection for bilateral hand 
disability and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities), there is no evidence that he received a VCAA 
notice letter on the claim of entitlement to an increased 
evaluation for service-connected vertigo, currently evaluated 
as 30 percent disabling.  The absence of such VCAA notice is 
prejudicial to the appellant.  Overton.

The veteran is service-connected for vertigo, and is in 
receipt of a maximum 30 percent evaluation under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6204, for 
peripheral vestibular disorder.  

Although the veteran is in receipt of the maximum 30 percent 
for his service-connected vertigo under Diagnostic Code 6204, 
he could potentially be evaluated under Diagnostic Code 6205, 
Meniere's syndrome, which provides for an assignment of 
disability ratings of 60 and 100 percent.  See, 38 C.F.R. § 
4.87, Diagnostic Code 6205 (2006).

The veteran has been awarded service connection for bilateral 
hearing loss and tinnitus, evaluated as noncompensably and 
ten percent disabling, respectively.

Thus, the veteran's vertigo, hearing loss and tinnitus 
symptoms if manifestations of Meniere's disease, could be 
combined and evaluated under Diagnostic Code 6205.  

There is some clinical evidence that the veteran currently 
has Meniere's disease (see, VA general medical and ear, nose, 
and throat examination reports, dated in January 2006, 
containing diagnoses of Meniere's disease and Meniere's 
disease by history, respectively).  

A VA examination is needed to determine whether his current 
vertigo, hearing loss and tinnitus are part of Meniere's 
syndrome, and if so, whether the disease meets the criteria 
for a higher evaluation. 

Finally, in a June 2007 letter, J. F. L. M. D. indicated that 
he had treated the veteran for positional vertigo since May 
2006.  As treatment records, prepared by J. F. L., M.D., have 
not been associated with the veteran's claims folder and 
might contain evidence in support of the instant claim, they 
should be secured on remand.  To this end, VA has a duty to 
obtain relevant records of treatment reported by private 
medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Provide the veteran with a VCAA 
notice letter that contains notice of 
the information and evidence necessary 
to substantiate the claim of 
entitlement to an increased rating for 
service-connected vertigo, currently 
evaluated as 30 percent disabling.

2.  Take the necessary steps to obtain 
all treatment records, dated from May 
2006 to the present, prepared by J. F. 
L., M. D., Northern Jersey Ear, Nose 
and Throat Associates P. A., 44 Odwin 
Avenue, Midland Park, New Jersey 07432, 
and 315 Cedar Lane, Teaneck, New Jersey 
07666.

3.  Schedule the veteran for an 
examination to determine whether he has 
Meniere's disease.  

If Meniere's is found, the examiner 
should specifically comment on the 
nature and severity of vertigo, 
tinnitus, and hearing loss found upon 
examination.  The examiner should 
report whether the veteran has attacks 
of vertigo and cerebellar gait, and, if 
so, the frequency and duration thereof.

4.  If the claim remains denied, issue 
a supplemental statement of the case 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

